—Appeal by the defendant from a purported judgment of the Supreme Court, Kings County (Greenberg, J.), rendered March 26, 1999.
*603Ordered that the appeal is dismissed.
The appeal from the purported judgment must be dismissed, as the purported judgment is merely an execution of the sentence imposed on June 5, 1990 (see People v Sanchez, 278 AD2d 259; People v DeVillar, 264 AD2d 528). Furthermore, to the extent that the defendant seeks review of the sentence imposed pursuant to the judgment of conviction, the appeal is untimely (see CPL 460.10 [1] [a]). Altman, J.P., S. Miller, McGinity, Schmidt and Rivera, JJ., concur.